Citation Nr: 0935838	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
September 1957.  He died in April 2007.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the RO 
in Detroit, Michigan, which denied the appellant's claims of 
entitlement to accrued benefits and service connection for 
the cause of the Veteran's death.   

The issues of service connection for cause of death and 
accrued benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the September 2008 Statement of the Case (SOC), the RO 
only addressed the issue of service connection for the cause 
of the Veteran's death.  In an introductory paragraph, the RO 
stated that in the appellant's June 2008 Notice of 
Disagreement (NOD), she seemed to imply that she wanted to 
file for service connection on behalf of the Veteran.  The RO 
stated that there is no law to allow for such a claim.  The 
RO further stated that it could not provide a decision on the 
Veteran's appeal for service connection, which was pending at 
the time of the Veteran's death, as the appeal terminates 
when the Veteran dies.  Thus, the RO interpreted the 
appellant's NOD as only raising the issue of entitlement to 
service connection for the cause of the Veteran's death.  

The Board believes that the RO misunderstood the appellant's 
intentions.  The Veteran had a claim of service connection 
pending before the Board at the time of his death.  The 
appellant timely filed a claim for accrued benefits in August 
2007, four months after the Veteran passed away.  Thus, the 
appellant has met the threshold requirements for entitlement 
to accrued benefits.  See 38 C.F.R. § 3.1000(c) (2008) 
(providing in pertinent part that an application for accrued 
benefits must be filed within 1 year after the date of the 
veteran's death, and that a claim for death pension, 
compensation, or dependency and indemnity compensation by a 
surviving spouse is deemed to include a claim for any accrued 
benefits); see also 38 C.F.R. § 3.152(b) (2008); Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The RO denied 
the claim for accrued benefits in the May 2008 rating 
decision.  The appellant then filed a timely NOD in June 2008 
expressing general disagreement with the May 2008 decision.  
She further stated that she was pursuing the claims for 
service connection for the Veteran's back condition, 
bilateral knee condition, diabetes mellitus, high 
cholesterol, and syphilis, which were pending at the time of 
the Veteran's death.  

In light of the fact that the appellant had filed a claim for 
accrued benefits, and in keeping with VA's policy of 
liberally construing claims for veteran's benefits, the Board 
finds that the appellant, in stating that she was pursuing 
the Veteran's service connection claims, filed a timely NOD 
to the accrued benefits issue denied in the May 2008 rating 
decision.  See Szemraj v. Principi, 357 F.3d 1370 (2004).  

Therefore, the claim must be remanded so that the RO may 
provide the appellant with an SOC on the issue of accrued 
benefits.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Finally, the Board notes that the claim for service 
connection for the cause of the Veteran's death is 
inextricably intertwined with the accrued benefits claim, 
because adjudication of the latter claim may affect the 
merits and outcome of the cause of death claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the 
appellant's claim of entitlement to accrued benefits must be 
fully adjudicated and developed by the AMC before the Board 
can render a final decision regarding her claim for service 
connection for the cause of the veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a SOC as to 
the accrued benefits claim.  The appellant 
should be informed that she must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.

2.  Once the appellant has either 
perfected an appeal on the accrued 
benefits issue, or the period in which to 
do so has expired, readjudicate the claim 
of entitlement to service connection for 
the cause of the veteran's death.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


